DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on September 24, 2021 has been acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a system, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: being associated with a respective room of a plurality of hotel rooms of a hotel; receive registration information when a guest checks into the hotel, the registration information including an identification of the guest and a particular assigned room of the plurality of hotel rooms; identify a particular communication terminal of the plurality of communication terminals that is associated with the particular assigned room; query a guest information database using the identification of the guest to determine a particular grouping associated with the guest; store customized content specific to the particular grouping associated with the guest; and present the customized content specific to the particular grouping associated with the guest.  These limitations, comprise commercial interactions including advertising, marketing or sales activities, behaviors, and business relations; as well as managing personal behavior, including following rules or instructions.  And are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract idea in a computer environment.  In particular the claim recites the additional element referring to a server;
 and a plurality of communication terminals in communication with the server, each of the communication terminals having a graphical user interface (GUI) and; wherein the server is configured to; wherein the server is configured to; wherein one of either the server or the particular communication terminal is configured to; wherein one of either the server or the particular communication terminal is configured to, an interactive interface comprising; wherein the particular communication terminal is configured to, interactive interface comprising; on a corresponding GUI of the particular communication terminal, which are merely the use of a computer as a tool and/or instructions to perform the abstract idea on a computer.  See MPEP 2106.05(f).  Simply applying the abstract idea by a generic computer is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to merely applying the abstract idea on a computer.  Viewing the limitation individually, the server, plurality of communication terminals, graphical user interface, and interactive interface, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-13, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 14-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-13 and are also rejected accordingly.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-9, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratterman (US Publication 2005/0144642).
	Regarding Claims 1, 14 and 18, Ratterman discloses a system and methods comprising:
	 server; Ratterman [0008];
	and a plurality of communication terminals in communication with the server, each of the communication terminals having a graphical user interface (GUI) and being associated with a respective room of a plurality of hotel rooms of a hotel; Ratterman [0027: system includes a plurality of thin clients located in guest rooms; 0012: database of the web server is queried for a room corresponding to the web client identifier. A map depicting a route from the room to a nearest elevator and from the nearest elevator to the location is displayed to the customer on the web client];
	wherein the server is configured to receive registration information when a guest checks into the hotel, the registration information including an identification of the guest and a particular assigned room of the plurality of hotel rooms; Ratterman [0064: web server matches the room number of web client to the room number data element of the customer record obtained from the customer database of property management system server; other data elements that allow web server to associate web client with a customer can include but are not limited to a customer name, a customer identification number; 0066: the database of web server stores information on a hospitality service requested by a customer in a previous stay; information on a hospitality service requested by a customer in a previous stay is then accessed by the hospitality facility staff whenever the customer returns to the hospitality facility];
	wherein the server is configured to identify a particular communication terminal of the plurality of communication terminals that is associated with the particular assigned room; Ratterman [0027: network system includes a plurality of thin clients located in guest rooms; 0043: virtually all hotel services are accessible via the in-room interactive communication system];
	wherein one of either the server or the particular communication terminal is configured to query a guest information database using the identification of the guest to determine a particular grouping associated with the guest; Ratterman [0076: code identifying a group of associated customers is received from the hospitality facility administrator; including but not limited to an affiliation code, a group code, a rate plan code, or a code for all checked-in customers of the hospitality facility; 0077: customer database of a property management system of the hospitality facility is queried for a list of customers whose records include the code];
	wherein one of either the server or the particular communication terminal is configured to store an interactive interface comprising customized content specific to the particular grouping associated with the guest; Ratterman Fig. 3, [0088: targeting at least one banner advertisement to a group of associated customers of a hospitality facility using a web server of a customer computer system of the hospitality facility; 0067: hospitality facility can send banner advertisements to all customers who have an affiliation code for company XYZ and a group code that represents the northeast region salespeople]; 
	and wherein the particular communication terminal is configured to present the interactive interface comprising customized content specific to the particular grouping associated with the guest on a corresponding GUI of the particular communication terminal.  Ratterman [0067: advertisement server is connected to web server and provides banner advertisements targeted to customers; hospitality facility can send banner advertisements to all customers who have an affiliation code for company XYZ and a group code that represents the northeast region salespeople; 0091: at least one banner of the campaign is displayed on a web 	Regarding Claim 4, Ratterman discloses, wherein querying the guest information database using the identification of the guest determines a plurality of groupings associated with the guest; Ratterman [0076: code identifying a group of associated customers is received; 0077: customer database of a property management system of the hospitality facility is queried for a list of customers whose records include the code];
	wherein one of either the server or the particular communication terminal is configured to store an interactive interface incorporating customized content specific to each of the plurality of groupings associated with the guest; Ratterman [0019: targeting at least one banner advertisement to a group of associated customers of a hospitality facility using a web server of a customer computer system of the hospitality facility];
 	and wherein the particular communication terminal is configured to present the interactive interface incorporating customized content specific to each of the plurality of groupings associated with the guest on the corresponding GUI of the particular communication terminal.  Ratterman [0049: organizers can push information to entire groups of attendees of meetings or send information to predetermined sub-groups of the groups of attendees. For example, there may be separate side meetings planned for eastern and western divisions of a sales force that is attending a common meeting. In such a case, the in-room interactive
communication system can send emails (or other message types) and provide program information to those guests respectively associated with the eastern and western divisions].
	Regarding Claim 5, Ratterman discloses, wherein the customized content comprises one or both of formatting and information.  Ratterman [0065: using web server allows a hospitality facility to target information sent to the customer. Another name for this targeting of information is personalization].
	Regarding Claim 6, Ratterman discloses, wherein querying the guest information database using the identification of the guest determines that there are no groupings associated with the guest; Ratterman [0041: as individua! guests interact with the system, selections and preferences are preferably recorded and stored in records associated with that guest; e.g. the system could be used to determine which guests have not made arrangements for dinner and suggest a restaurant according to preferences];
	wherein one of either the server or the particular communication terminal is configured to store an interactive interface comprising general content for guests with no associated groupings; Ratterman [0042: in-room interactive communication system provides hotel guests with improved touch-of-a-button connectivity];
 	and wherein the particular communication terminal is configured to present the interactive interface comprising general content on the corresponding GUI of the particular communication terminal.  Ratterman [0043: house keeping and bell service requests can be made via an in-room computer, without having to dial a front desk of the hotel].
	Regarding Claims 8 and 17, Ratterman discloses, wherein the server is configured to identify a mobile device associated with the guest, and to configure a mobile application of the mobile device to mirror the particular communication terminal while the guest is staying at the hotel.  Ratterman [0051: personalized information can be pushed to a hotel guest via a wireless connection; a guest's own personal digital assistant (PDA), or one issued by the hotel, can be used to wirelessly receive personalized information sent to the guest. Through this wireless connection, the guest may also, for example, request hotel services, or receive personalized map directions. In a similar fashion, a guest's laptop computer could be configured to receive the same wireless communications that are directed to the PDAs].
	Regarding Claim 9, Ratterman discloses, wherein the particular grouping associated with the guest further comprises a particular sub-grouping associated with the guest,
	 and wherein the customized content comprises formatting based on the particular grouping associated with the guest and information based on the particular sub-grouping associated with the guest.  Ratterman [0029: allows various associations of participants to groups, sub-groups; 0028: push relevant information to subgroups of participants].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 10, 12-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ratterman (US Publication 2005/0144642) in view of Gengarella (US Publication 2009/0313053)
A.	In regards to Claims 2, 15 and 19, Ratterman does not specifically disclose, wherein the particular grouping associated with the guest is selected from a plurality of different loyalty tier groupings associated with the hotel.  This is disclosed by Gengarella [0178:  application will identify the HHonors member and his or her tier (for example, Diamond, Gold, Silver) and distribute service team reports to enable the hotel to deliver the tier services and amenities].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Ratterman with the teachings from Gengarella with the motivation to categorized guests into different tiers as a result of the total points accumulated over a specific period of time, which allows hotels to offer enhanced services or opportunities to guests by tier or status. Gengarella [0004].
B.	In regards to Claim 3, Ratterman does not specifically disclose, wherein customized content specific to the plurality of different loyalty tier groupings comprises respective reward offers for each of the plurality of different loyalty tier groupings.  This is disclosed by Gengarella [0178: tier services allow the hotels or hotel companies to define specific recognition, services, amenities or other offerings to be provided for members of the hotel chain's frequent guest program].  The motivation being the same as stated in claim 2. 
C.	In regards to Claim 10, Ratterman does not specifically disclose, wherein the particular grouping associated with the guest is based on whether the guest is a participant in a member rewards program associated with the hotel, and wherein the particular sub-grouping associated with the guest is selected from a plurality of different loyalty tier groupings associated with the member rewards program.  This is disclosed by Gengarella [0004: guests who register for the frequent guest program are provided with a unique identification number and associated customer account. For guests who supply a frequent guest identification number in their reservation, hotels forward stay data, such as nights stayed in the hotel and total dollars spent, to a central system to credit the guest's account with the appropriate points. These points can be exchanged for products and services as well as hotel accommodations and airline tickets. Guests are categorized into different tiers as a result of the total points accumulated over a specific period of time; 0178: application will identify the member and his or her tier to deliver the tier services and amenities; 0244: after a defined number of stays a guest may receive certain amenity for all future stays as a reward or an upgrade in status].  The motivation being the same as stated in claim 2. 
D.	In regards to Claim 12, Ratterman does not specifically disclose, wherein the particular grouping associated with the guest is selected from a plurality of different groupings associated with one or more of the hotel, a parent company of the hotel, and one or more third-party entities, and wherein the guest information database queried comprises a hotel database, a parent company database, and a third-party database, respectively.  This is disclosed by Gengarella [0019: develop extensive guest profiles through information offered directly by the guest, from knowledge acquired about the guest by hotel and corporate staffs and through systems which record the guest activities; 0022: GRMS provides the local hotels and corporate hotel groups the capability to access and manipulate the central GRMS database of guest profiles to analyze guest activity, trends, contributions, communications and requests. The GRMS communication module systematically produces personalized communications with targeted guests utilizing information from the guest's reservation and profile at each stage of the guest's stay experience].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Ratterman with the teachings from Gengarella with the motivation to provide an automated system capable of identifying profiled guests and manipulating reservation and associated guest profile information to produce and distribute a useful output to enable on-property fulfillment of guest preferences and the delivery of personalized services.  Gengarella [0007].
E.	In regards to Claim 13, Ratterman does not specifically disclose, wherein the customized content is populated from one or more of the hotel, a parent company of the hotel, and one or more third-party entities.  This is disclosed by Gengarella [0021: the application provides several manners in which stored guest profiles can be updated, edited, or manipulated by the hotel staff, by the corporate staff, by the import of new or updated data from hotel or corporate systems, by the GRMS itself, and by the guest; provides the capability to manage the solicitation of targeted guests]. The motivation being the same as stated in claim 12. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ratterman (US Publication 2005/0144642) in view of Krajcev (US Publication 2014/0207500)
A.	In regards to Claim 7, Ratterman discloses particular grouping associated with the guest by events, but does not specifically disclose, wherein the particular grouping associated with the guest is selected from a plurality of different language groupings, and wherein the interactive interface comprising customized content specific to the particular grouping associated with the guest comprises a corresponding base language.  This is disclosed by Krajcev [0065: staff from previous events hosted by the hospitality program providers may be recruited to work for future events. Information such as language skills and particular knowledge in an area may be used to recruit skilled and experienced staff; 0082: storing guest, corporate and online guest information into the system with information ranging from languages spoken, passport number, among other things. Each profile may also indicate mobile device information including how to reach a guest mobile device and types of information to send to the mobile device].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Ratterman with the teachings from Krajcev with the motivation to enable communication with guests arriving for an international event by having staff that speaks their language. Krajcev [0049].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ratterman (US Publication 2005/0144642) in view of Ertel (US Publication 2004/0116115)
A.	In regards to Claim 11, Ratterman does not specifically disclose, wherein the particular 
communication terminal is configured to present the interactive interface comprising customized content specific to the particular grouping associated with the guest based on one of either a) referencing a particular boot block within a memory corresponding to the interactive interface s comprising customized content specific to the particular grouping associated with the guest, or b) real-time downloading of the interactive interface comprising customized content specific to the particular grouping associated with the guest.  This is disclosed by Ertel [0008: cause the computer to download a thin client to the wireless device after authentication code has been recognized which generates an user interface display that includes a plurality of selectable options].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Ratterman with the teachings from Ertel with the motivation to provide communications coverage over all or a desired portion of a campus (i.e., a finite or controlled area within a building or the grounds) of an accommodations provider (e.g., a hotel, resort, cruise ship, etc.) and to provide guest services to guests of the accommodation provider. Ertel [0032].


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571) 272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622a



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).